DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/16/2022 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-10 and 14-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation that Cy is a substituted or unsubstituted carbocyclic group or heterocyclic group having 5 to 24 aromatic ring atoms, and the claim also recites that Cy comprises a partial structure selected from the group consisting of:

    PNG
    media_image1.png
    124
    484
    media_image1.png
    Greyscale

which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-7, 9-10, 12, and 14-22 are rejected under 35 U.S.C. 103 as being unpatentable over Boudreault et al (US 2016/0133859).

Regarding claim 1, Boudreault et al discloses a compound having the formula:
M(LA)x(LB)y(LC)z,
where M is iridium, x is an integer [1-2], y is an integer [0-2], and z is an integer [0-2] (Abstract, [0016]-[[0019]). The ligand LA is ([0015]):

    PNG
    media_image2.png
    503
    387
    media_image2.png
    Greyscale
,
where ring B is a pyridine, i.e. heterocyclic group having five (5) carbon atoms and R4 is a 5- or 6-membered heterocyclic ring ([0028]). Thus, recited ring Cy is a substituted C5 heterocyclic ring corresponding to the recited Cy partial structure:

    PNG
    media_image3.png
    61
    64
    media_image3.png
    Greyscale
.
X corresponds to X in the recited Formula I as is O or S ([0024]); A1-A8 are carbon or nitrogen ([0021]), i.e. A1-A5 and A7-A8 correspond to X1-X7 recited in Formula (1). Thus, the reference discloses that the recited groups X1 to X5 and X7 are N or CR, and the recited group X6 is CR. The group R3 is H ([0030]). The group R2 is a mono-substitution and is disclosed as halide ([0026] and [0030]). Halogen in the reference is defined as encompassing F ([0049]). Thus, the reference discloses that C-R, where R is H. Alternatively, R2 is a di-substitution and is F and deuterium.
	Ligand LB in the reference is given as ([0097] – LB1):

    PNG
    media_image4.png
    241
    139
    media_image4.png
    Greyscale
,
and corresponds to the recited ligand Lb:

    PNG
    media_image5.png
    132
    83
    media_image5.png
    Greyscale
,
where Ra and Rb are H.
While the reference fails to exemplify the presently claimed compound nor can the claimed compound be "clearly envisaged" from the reference as required to meet the standard of anticipation (cf. MPEP 2 13 1-03), nevertheless, in light of the overlap between the claimed compound and the compound disclosed by the reference, absent a showing of criticality for the presently claimed compound, it is urged that it would have been within the bounds of routine experimentation, as well as the skill level of one of ordinary skill in the art, to use the compound which is both disclosed by the reference and encompassed within the scope of the present claims an thereby arrive at the claimed invention.

Regarding claim 3, Boudreault et al teaches all the claim limitations as set forth above. 
From the discussion above, the recited ligand La is given as:

    PNG
    media_image6.png
    158
    133
    media_image6.png
    Greyscale
,
where the recited groups R4 and R3 are H; the recited group R1 is an unsubstituted heteroaryl. 

Regarding claim 4, Boudreault et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses a compound where the recited group X1-X7 is CR, where R is deuterium.

Regarding claim 5, Boudreault et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses a compound where the recited group X7 is CR, where R is deuterium.

Regarding claim 6, Boudreault et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses that the group R4 in the compound is a 5- or 6-memebered heterocyclic ring. This ring is exemplified as pyridine ([0094]). Thus, from the discussion above, the reference discloses recited ligand La256, i.e.

    PNG
    media_image7.png
    159
    171
    media_image7.png
    Greyscale
.

Regarding claim 7, Boudreault et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses that the group R4 can be D. Thus, the reference discloses that La can be partially deuterated.

Regarding claim 9, Boudreault et al teaches all the claim limitations as set forth above. From the discussion above, the reference discloses a compound given by recited Formula 2, i.e.

    PNG
    media_image8.png
    221
    391
    media_image8.png
    Greyscale
,
where m is one (1), R4 and R3 are H, R1 is 6-membered heterocyclic ring such as pyridine ([0058]); Ra and Rb are H.

Regarding claim 10, Boudreault et al teaches all the claim limitations as set forth above. From the discussion above, the reference discloses a compound of the formula Ir(La)(Lb)2, where recited La is given by La256 and recited ligand Lb is given by Lb1.

Regarding claim 14, Boudreault et al teaches all the claim limitations as set forth above. Additionally, the reference discloses an electroluminescent device comprising an anode, a cathode, and an organic layer, i.e. an emitter layer, disposed between the anode and cathode ([0032]). The emitter layer comprises an emitter compound.

Regarding claim 15, Boudreault et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses that the organic layer is an emissive layer and the metal complex is an emitter.

Regarding claim 16, Boudreault et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that the emitter layer comprising a host ([0102]).

Regarding claim 17, Boudreault et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that the host comprises a carbazole group.

Regarding claim 18, Boudreault et al teaches all the claim limitations as set forth above. Additionally, the reference discloses a consumer product comprising the disclosed electroluminescent device ([0103]).

Regarding claim 19, Boudreault et al teaches all the claim limitations as set forth above. Additionally, the reference discloses a formulation comprising the compound.

Regarding claim 20, Boudreault et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses that M is Ir.

Regarding claim 21, Boudreault et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses that M is Ir. From the discussion above, the reference discloses the recited group X7 is CR. The group R is given by R2 of the reference. R2 represents a mono to tetra substitution and can be an alkyl ([0026] and [0030]).

Regarding claim 22, Boudreault et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that the host can be combination of compounds ([0105]). Thus, the reference discloses that the organic layer comprises at least two (2) host compounds.

Claims 1-3, 6, 8, 11, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Adamovich et al (US 2015/0053939).

Regarding claim 1, Adamovich et al discloses a compound with the formula:
M(L1)x(L2)y(L3)z,
where M is Ir, x is an integer [1-3], y is an integer [0-2] and z is an integer [0-2]. The ligand L1 is given as ([0093] and [0101]):

    PNG
    media_image9.png
    230
    193
    media_image9.png
    Greyscale

where Ra is H, deuterium, alkyl or combinations thereof and Rb is halogen ([0101]). The reference discloses a halogen as include fluorine ([0049]). Thus, the reference discloses a compound comprising a structure given by recited Formula I, where Cy is a C5, heterocyclic group, i.e. pyridine, X1-X7 are C-R, where R is H and X is O. Furthermore, from the above ligand it is clear that the recited group Cy in the reference corresponds to the structure:

    PNG
    media_image3.png
    61
    64
    media_image3.png
    Greyscale

of the present claims.
The ligand L2 is given as:

    PNG
    media_image10.png
    231
    127
    media_image10.png
    Greyscale
,
where Ra and Rb are H ([0101]). Accordingly, the reference discloses ligand Lb of the present claims, where the recited groups Ra and Rb are H.
While the reference fails to exemplify the presently claimed compound nor can the claimed compound be "clearly envisaged" from the reference as required to meet the standard of anticipation (cf. MPEP 2 13 1-03), nevertheless, in light of the overlap between the claimed compound and the compound disclosed by the reference, absent a showing of criticality for the presently claimed compound, it is urged that it would have been within the bounds of routine experimentation, as well as the skill level of one of ordinary skill in the art, to use the compound which is both disclosed by the reference and encompassed within the scope of the present claims an thereby arrive at the claimed invention.

Regarding claim 3, Adamovich et al teaches all the claim limitations as set forth above. From the discussion above, the reference discloses the recited ligand La as:

    PNG
    media_image6.png
    158
    133
    media_image6.png
    Greyscale
,
R4 and R1 are H. 

Regarding claim 6, Adamovich et al teaches all the claim limitations as set forth above. From the discussion above, the reference discloses ligand La94, i.e.

    PNG
    media_image11.png
    201
    208
    media_image11.png
    Greyscale


Regarding claim 8, Adamovich et al teaches all the claim limitations as set forth above. From the discussion above, the reference discloses ligand D-La94, i.e.

    PNG
    media_image12.png
    239
    279
    media_image12.png
    Greyscale
.

Regarding claim 20, Adamovich et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses that the M is Ir.

Regarding claim 21, Adamovich et al teaches all the claim limitations as set forth above. Additionally, it is noted that the group Rb, corresponding to the recited group R, represents mono- to tetra-substitution. As discussed above Rb, is a halogen such as fluorine.

Regarding claim 22, Adamovich et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that the light emitting layer contains two (2) host compounds ([0065]-[0067]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969)
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1, 3-10, 12, and 14-22 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Claims 1, 3-4, 11-12, and 15-20 of copending Application No. 16/750,282 (published as US PGPub 2020/0251666) as evidenced by Lewis (see pages of Hawley’s Condensed Chemical Dictionary attached to previous Office Action). Although the conflicting claims are not identical, they are not patentably distinct from each other because of the reasons given below. 	

Claims 1 and 3 of copending Application No. 16/750,282 recites a metal complex of the formula M(La)m((Lb)n(Lc)q, where M is Ir, m is an integer [1-3], n is an integer [0-2], and q is an integer [0-2]. The ligand La is given as:

    PNG
    media_image13.png
    223
    218
    media_image13.png
    Greyscale
,
where X is O, S, Se, etc. R1, R3, and R4 are mono to tetra-substitutions; R1 and R3 are H; and R4 is a hydrogen, halogen and deuterium. Thus, in instant claim 1, the recited group Cy is given as:

    PNG
    media_image14.png
    81
    74
    media_image14.png
    Greyscale

Furthermore, claim 3 of the copending application recites that ligand Lb is given as:

    PNG
    media_image15.png
    132
    75
    media_image15.png
    Greyscale
,
where Ra and Rb are H.
 	As evidenced by Lewis, halogen is defined as being elements of group VIIA of the periodic table, i.e. F, Cl, Br, etc.  Thus, when R4 is F, claim 3 recites a compound encompassed by instant claims 1, 4-5, and 7-8. 
Furthermore, it is noted that:
Claim 3 of the copending application encompassed the group Cy recited in instant claim 1.
From the discussion above, claim 3 of the copending application recites La, i.e.

    PNG
    media_image16.png
    171
    152
    media_image16.png
    Greyscale

 in instant claim 3 and ligand La94 recited in instant claim 6.
Claim 4 of the copending application encompasses the compounds recited in instant claims 9.
Claim 11 of the copending application recites subject matter encompassed by instant claims 10.
Claim 12 of the copending application recites subject matter encompassed by instant claims 12.
Claim 20 of the copending application recites subject matter encompassed by instant claim 19.
Claim 1 of the copending application recites encompasses the subject matter recited in instant claims 20-21.

Claim 15 of copending Application No. 16/750,282 recites an electroluminescent device comprising an anode, a cathode, and an organic layer disposed between the anode and cathode, identical to that recited in instant claim 14. The organic layer comprises a metal complex.
Claim 15 does not recited the metal complex as recited instant claim 14.  However, claim 3 of the copending application recites a metal complex of the formula M(La)m((Lb)n(Lc)q, where M is Ir, m is an integer [1-3], n is an integer [0-2], and q is an integer [0-2]. The ligand La is given as:

    PNG
    media_image13.png
    223
    218
    media_image13.png
    Greyscale
,
where X is O, S, Se, etc. R1, R3, and R4 are mono to tetra-substitutions; R1 and R3 are H; and R4 is a hydrogen, halogen and deuterium. Thus, in instant claim 14, the recited group Cy is given as:

    PNG
    media_image14.png
    81
    74
    media_image14.png
    Greyscale

Furthermore, claim 3 of the copending application recites that ligand Lb is given as:

    PNG
    media_image15.png
    132
    75
    media_image15.png
    Greyscale
,
where Ra and Rb are H.
As evidenced by Lewis, halogen is defined as being elements of group VIIA of the periodic table, i.e. F, Cl, Br, etc.  Thus, when R4 is F, claim 3 recites a compound encompassed by instant claim 14.
Accordingly, it would have been obvious to one of ordinary skill in the art to utilize the compound recited in claim 3 of the copending application in the device recited in claim 15 of the copending application and thereby arrive at the device recited in instant claim 14 with a reasonable expectation of success.
	Furthermore, it is noted that:
	Claim 16 of the copending application recites subject matter identical to that recited in instant claim 15.
	Claim 17 of the copending application recites subject matter identical to that recited in instant claim 16.
Claim 18 of the copending application recites subject matter identical to that recited in instant claims 17 and 22.
Claim 19 of the copending application recites subject matter identical to that recited in instant claim 18.

This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed 5/16/2022 have been fully considered but they are not persuasive.

Regarding the unexpected results of the instantly claimed organometallic complex, Applicants argue that they believe that all compounds encompassed by amended claim 1 that are being used in devices may obtain the same results as Example 1-9. However, it is noted that Applicants’ have not proffered any evidence, i.e. data, supporting their position. To that end it is noted that, “the arguments of counsel cannot take the place of evidence in the record”, In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965).  It is the examiner’s position that the arguments provided by the applicant regarding the instantly claimed organometallic complex must be supported by a declaration or affidavit. As set forth in MPEP 716.02(g), “the reason for requiring evidence in a declaration or affidavit form is to obtain the assurances that any statements or representations made are correct, as provided by 35 U.S.C. 24 and 18 U.S.C. 1001”.

As evidence of unexpected results of the claimed compound, Applicants point to the comparison of Examples 1-9 and Example 10 presented in the 37 C.F.R. Declaration filed on 5/19/2022 to Comparative Examples 1-7, where the comparative compounds all meet the scope of R2 in Boudreault. However, Applicants’ arguments are not found to be persuasive for the following reasons.

Inventive Examples 1-7 utilize the following iridium complexes.

    PNG
    media_image17.png
    260
    393
    media_image17.png
    Greyscale

    PNG
    media_image18.png
    254
    392
    media_image18.png
    Greyscale
,

    PNG
    media_image19.png
    262
    423
    media_image19.png
    Greyscale

    PNG
    media_image20.png
    308
    434
    media_image20.png
    Greyscale


    PNG
    media_image21.png
    264
    433
    media_image21.png
    Greyscale

    PNG
    media_image22.png
    267
    455
    media_image22.png
    Greyscale


    PNG
    media_image23.png
    277
    495
    media_image23.png
    Greyscale

    PNG
    media_image24.png
    263
    456
    media_image24.png
    Greyscale


    PNG
    media_image25.png
    267
    490
    media_image25.png
    Greyscale
.
The compound for Device Example 10 in the Declaration is:

    PNG
    media_image26.png
    123
    237
    media_image26.png
    Greyscale
.

Comparative Examples 1-7 utilize the following compounds A-G:

    PNG
    media_image27.png
    202
    302
    media_image27.png
    Greyscale

    PNG
    media_image28.png
    212
    302
    media_image28.png
    Greyscale

    PNG
    media_image29.png
    193
    329
    media_image29.png
    Greyscale

    PNG
    media_image30.png
    212
    305
    media_image30.png
    Greyscale

    PNG
    media_image31.png
    234
    310
    media_image31.png
    Greyscale

    PNG
    media_image32.png
    224
    299
    media_image32.png
    Greyscale

    PNG
    media_image33.png
    208
    300
    media_image33.png
    Greyscale
.
Based on the substituents found on the iridium compounds Inventive Example 1 (containing F as the only substituent) can be properly compared to Comparative Examples 1-7 as the only difference is the presence/position of the fluorine atom in the comparative examples. Inventive Examples 2-9 and 10 cannot be compared to the comparative examples given that the inventive compounds contain a fluorine atom substitution and other substituents not found in the comparative examples. 
	While Inventive Example 1 compared to Comparative Examples 1-7 is a proper side-by-side comparison, it is noted that the exemplified inventive compounds are only nine (9) compounds encompassed by the present claims. In other words, the inventive compounds are not commensurate in scope with the scope of the claims for the following reasons. 
	Furthermore, it is significant to note that claim 1 recites that X is O, S, or Se. The inventive examples all utilize oxygen for the group X. The claims further recite that X1-X5 and X7 are N or CR, where R is selected from H, deuterium halogen, alkyl, etc. In the inventive compounds, X1-X5 and X7 are all C-R, and the R is only but several substituents encompassed by the present claims. Accordingly, it is unclear if the obtained results are indicative of all compounds encompassed by the present claims or only for the particular compounds exemplified in the inventive examples. Finally, it is noted that in the inventive examples, the recited group Cy is pyridine, while claim 1 recites that Cy comprises a partial structure selected from the group consisting of:

    PNG
    media_image1.png
    124
    484
    media_image1.png
    Greyscale
.
Given that the inventive examples only exemplify pyridine, it is unclear if the obtained results are indicative of all Cy groups encompassed by the present claims or only the particular Cy group exemplified in the inventive examples.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER C. KOLLIAS whose telephone number is (571)-270-3869.  The examiner can normally be reached on Monday-Friday, 8:00 AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER C KOLLIAS/Primary Examiner, Art Unit 1767